Citation Nr: 1021591	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  04-11 696	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for tension vascular headaches, including on an extra-
schedular basis.

2.  Entitlement to an effective date earlier than January 27, 
2005, for the grant of a 30 percent rating for a stomach 
disorder.

(Additional claims for an initial rating higher than 30 
percent for adjustment disorder with depressed mood and for a 
total disability rating based on individual unemployability 
(TDIU) are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from May 2003, January 204, and April 2005 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In the May 2003 decision, the RO granted 
service connection for headaches and assigned an initial 10 
percent rating.  The Veteran appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999) (when 
a Veteran appeals his initial rating, VA must consider 
whether to "stage" the rating to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at others).

A Board remand in October 2006 directed the Appeals 
Management Center (AMC) to send the Veteran a content-
complying Veterans Claims Assistance Act (VCAA) notice for 
his claims.  Specifically, the remand mandated that a 
content-complying VCAA notice provide specific information as 
to what evidence was needed to substantiate the claims, the 
evidence it was expected he would provide, the evidence VA 
would attempt to obtain on his behalf, and that he should be 
asked to submit any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II).  The AMC completed that development, 
continued to deny the claims, and returned the case to the 
Board for further appellate consideration.

The Board subsequently issued a decision in January 2008 
denying the claims for an initial rating higher than 10 
percent for the tension vascular headaches and for an earlier 
effective date for the grant of the 30 percent rating for the 
stomach disorder.  



The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court/CAVC).  In 
a September 2009 Memorandum Decision, the Court vacated the 
Board's January 2008 decision denying these claims and 
remanded them to the Board for further development and 
readjudication in compliance with directives specified.

During the course of appealing these claims, the Veteran also 
perfected an appeal for an initial rating higher than 30 
percent for his psychiatric disorder - namely, adjustment 
disorder with depressed mood, and for a TDIU.  And the Board 
is addressing these additional claims in a separate decision.

Also, in a statement dated in August 2008, the Veteran 
referred to several other claims for service connection for a 
left foot disorder and multiple myelomas, as well as for 
special monthly compensation (SMC) and dependent children 
eligibility.  These other claims should be clarified and are 
being referred to the Agency of Original Jurisdiction (AOJ, 
i.e., the RO) for appropriate development and consideration.  
While these other claims have been raised by the record, they 
have not been adjudicated by the AOJ; as such, the Board does 
not have jurisdiction over them.  See Godrey v. Brown, 
7 Vet. App. 398 (1995) (the Board generally does not have 
jurisdiction of an issue not yet adjudicated by the AOJ/RO).

And to comply with the directives of the Court's Memorandum 
Decision, the Board is remanding the claim for a higher 
initial rating for the tension vascular headaches so the AOJ 
may determine in the first instance whether a higher rating 
is warranted alternatively on an extra-schedular basis.  38 
C.F.R. § 3.321(b)(1) (2009).  However, the Board is going 
ahead and readjudicating the remaining claim for an earlier 
effective date for the grant of the 30 percent rating for the 
stomach disorder.




FINDINGS OF FACT

1.  The Veteran first filed a claim for service connection 
for headaches and a stomach disorder (abdominal "gastric 
pains") in February 1973, the same month of his discharge 
from the military.

2.  The RO denied that initial stomach disorder claim in 
April 1973, in part, on the premise that the available 
records did not show the Veteran had received treatment for 
abdominal pains claimed as gastritis during his military 
service and since it was not recorded in the report of the 
examination at the time of his discharge.

3.  Although notified of that April 1973 decision and 
apprised of his procedural and appellate rights, the Veteran 
did not appeal that initial decision denying this claim.

4.  That decision was fatally flawed in concluding the 
Veteran had not complained about or been treated for a 
stomach disorder during his military service; but, 
even accepting this egregious error, it cannot also be said 
with absolute certainty that he was entitled to a 30 percent 
rating for his stomach disorder even had service connection 
been granted for this disorder in that initial decision.

5.  A subsequent August 1976 RO decision only concerned the 
other claim for service connection for headaches as a 
residual of a head injury (being hit in the head by a 
propeller) because that was the only claim the Veteran had 
refiled.

6.  Another RO decision many years later, in January 2004, 
granted the Veteran's claim for service connection for a 
stomach disorder and assigned an initial 10 percent rating 
retroactively effective from June 26, 2002, the date of 
receipt of his petition to reopen this claim.

7.  The RO appropriately notified the Veteran of that 
decision on January 23, 2004, and he did not initiate a 
timely appeal - including for a higher initial rating for 
his stomach disorder by filing a timely notice of 
disagreement (NOD).

8.  It was not until more than one year later - on January 
27, 2005, that VA received the Veteran's formal claim for an 
increased (i.e., higher) rating for this stomach disorder.

9.  However, a VA treatment record in the interim, dated July 
12, 2004 (so within the year prior to receiving that formal 
claim for a higher rating for this disability) showed a 
factually ascertainable increase in the severity of this 
disability to the 
30-percent level and, therefore, may be construed as an 
informal claim for an increased rating as of that earlier 
date.


CONCLUSION OF LAW

The criteria are met for the assignment of an earlier 
effective date of July 12, 2004, though no sooner, for the 
higher 30 percent rating for the stomach disorder.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.155, 3.157, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in 
substantiating this claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

According to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
VCAA notice must:  (1) inform the claimant of the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant of the information and 
evidence that VA will obtain; and (3) inform the claimant of 
the information and evidence he is expected to provide.  See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) and 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  


But for a claim, as here, pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was amended to eliminate a fourth 
(4) requirement that VA also request that a claimant submit 
any evidence in his possession that might substantiate his 
claim.  See 73 FR 23353 (Apr. 30, 2008).

The RO provided the Veteran VCAA notice letters in October 
2002, November 2003, and February 2004 - including in the 
context of when he was still trying to establish his 
underlying entitlement to service connection (since granted).  
His appeal concerns a downstream effective date issue, which 
ordinarily would not require VA to provide him additional 
VCAA notice concerning this downstream issue because the 
initial intended purpose of the notice has been served with 
the allowance of his underlying claim.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 
2004).

This notwithstanding, the Board nonetheless remanded this 
claim in October 2006 to provide additional VCAA notice 
concerning this downstream effective date issue.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), indicating the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (indicating the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), is sufficient to "cure" a timing defect where VCAA 
notice was not provided prior to the initial adjudication of 
the claim or, if provided, was inadequate or incomplete).  
And, on remand, the Veteran received an additional letter in 
November 2006 regarding his downstream earlier effective date 
claim, which apprised him that he needed evidence of an 
earlier-filed claim that did not become final and binding on 
him based on the evidence then of recordr to support the 
notion that he is entitled to an earlier effective date.  See 
Huston v. Principi, 17 Vet. App. 195 (2003).  So he has 
received all required VCAA notice.  Moreover, after providing 
that additional VCAA notice in November 2006, the AMC 
readjudicated his downstream earlier effective date claim in 
an August 2007 SSOC, including considering any additional 
evidence and/or argument he submitted in response to that 
additional VCAA notice concerning this downstream issue.  See 
again Mayfield IV and Prickett, supra.  See also Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (wherein the United States 
Supreme Court recently made clear that a reviewing court, 
in considering the rule of prejudicial error, is precluded 
from applying a mandatory presumption of prejudice rather 
than assessing whether, based on the facts of each case, the 
error was outcome determinative, and that, as the pleading 
party, it is the Veteran's burden, not VA's, of showing why a 
VCAA notice error is prejudicial).

The RO and AMC also obtained all relevant records concerning 
this downstream earlier effective date claim, so as to in 
turn comply with the duty to assist.  In developing this 
claim, the RO and AMC obtained the Veteran's 
service treatment records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  His private medical records were 
also obtained from Heath Insurance Plan (HIP) of Greater New 
York and from Staten Island Medical Group, 
including concerning the treatment he had received at the St. 
Vincent Catholic Medical Center of New York and from Staten 
Island Physician Practice, P.C.  In addition, as specifically 
concerns this claim regarding his stomach disorder, 
the Veteran had VA compensation examinations in May 2003 and 
February 2005, initially to determine the etiology of this 
disorder in terms of whether it was attributable to his 
military service (in response to his claim for service 
connection), and then to determine the severity of this 
disability(in response to his subsequently filed claim for a 
higher rating for this disability).  Regarding his initial, 
underlying, claim for service connection and the need for an 
examination, see McLendon v. Nicholson, 20 Vet. App. 79 
(2006), 38 U.S.C.A. § 5103A(d), and 38 C.F.R. § 3.159(c)(4).  
Whereas, regarding his subsequent claim for a higher rating 
and the need for another examination, see Caffrey v. Brown, 6 
Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
and Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The claim now at issue, for an earlier effective date for the 
eventually granted higher disability rating, does not 
generally meet the statutory and regulatory requirements for 
a VA examination and/or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  But in 
Chotta v. Peake, 22 Vet. App. 80, 84-85(2008), the Court 
determined that in claims for earlier effective dates, VA may 
need to obtain a "retrospective medical opinion" to determine 
the severity of a disability at some earlier point in time.  
An additional examination is not needed in this particular 
instance, however, since the results of those earlier VA 
examinations mentioned, in May 2003 and February 2005, 
when considered along with the other contemporaneous medical 
evidence of record, provide the information needed to 
determine whether the current effective date is correct, 
including insofar as assessing the severity of the stomach 
disorder on those prior occasions.

Moreover, as will be explained, resolution of this appeal, as 
in virtually any claim for an earlier effective date, also 
must take into consideration any earlier filed claim that may 
have been considered and denied and not timely appealed, so 
now final and binding based on the medical and other evidence 
then of record.  Also keep in mind the Board is granting an 
earlier effective date in this decision, albeit perhaps not 
as early as the Veteran wants, and that, although offered, he 
declined his opportunity for a hearing to provide 
oral testimony in support of his claim.  38 C.F.R. § 
20.700(a).

Earlier Effective Date for the 30 Percent Rating for the 
Stomach Disorder

Regarding the procedural history of this claim, the RO 
granted service connection for a stomach condition in a 
January 2004 rating decision and assigned a 10 percent 
initial rating with a retroactive effective date of June 26, 
2002, the date of receipt of this claim.  An April 2005 
decision increased this rating to 30 percent effective 
January 27, 2005, the date of receipt of a claim for a higher 
rating for this condition.  The Veteran wants an earlier 
effective date for this higher 30 percent rating.



Governing Statutes and Regulations

Generally, the effective date for an increase in disability 
compensation shall be the date of receipt of a claim or date 
entitlement arose, whichever is later.  There is, however, an 
exception allowing for the earliest date that it is factually 
ascertainable that an increase in disability occurred, if the 
claim is received within one year from that date; otherwise, 
the date of receipt of the claim is the earliest possible 
effective date.  38 C.F.R. §§ 3.400(o)(1), (o)(2); see also 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); Wood v. 
Derwinski, 1 Vet. App. 367 (1991) VAOPGCPREC 12-98.

The applicable statutory and regulatory provisions require 
that VA look to all communications from the Veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5102; 38 C.F.R. §§ 3.1(p), 3.155(a); see also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
An informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a).

Furthermore, 38 C.F.R. § 3.157(b) provides that once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of a report of examination or hospitalization 
by VA or uniformed services, evidence from a private 
physician, or state and other institutions, will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.

Under 38 C.F.R. § 3.157(b)(1), with regard to a report of 
examination or hospitalization by VA or uniformed services, 
the date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.

The Veteran contends he is entitled to an earlier effective 
date in April 1973, when he first submitted a claim for 
service connection, or, at the very least, May 28, 2003, the 
date of a VA examination noting symptoms of diarrhea, 
constipation, and pain, which would warrant a 30 percent 
evaluation under Diagnostic Codes 7399-7319.  See May 2005, 
July 2005, and September 2007 statements he submitted.

That initial claim, however, which, incidentally, was 
received in February 1973 and decided in April 1973, was not 
appealed.  The Veteran also did not appeal the RO's more 
recent January 2004 decision that considered the results of 
that May 2003 VA examination and granted service connection 
and initially rated his stomach disorder as 10-percent 
disabling.  The RO appropriately notified him of that initial 
April 1973 decision the very same month and of the more 
recent decision on January 23, 2004, and he did not initiate 
a timely appeal - including for a higher initial rating for 
this disability by filing a timely NOD with that more recent 
decision.  38 C.F.R. §§ 20.200, 20.201, 20.302.  There is no 
written statement in the file, within one year of 
notification of that decision, indicating he was contesting 
that decision and requesting appellate review, including 
concerning that 10 percent rating initially assigned.  
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  
So that decision is final and binding on him based on the 
evidence then of record, including concerning whether it was 
appropriate to assign just a 10 percent rating and not a 30 
percent or higher rating in that decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.1103.

The Veteran's only recourse in challenging those decisions is 
to collaterally attack them by requesting revision based on 
clear and unmistakable error (CUE).  See 38 C.F.R. 
§ 3.105(a); see also Rudd v Nicholson, 20 Vet. App. 296, 299 
(2006) (a Veteran cannot raise a free-standing claim for an 
earlier effective date in an attempt to overcome the finality 
of a prior decision by the RO).  When such a 
free-standing claim for an earlier effective date is raised, 
the Court has held that such an appeal should be dismissed.  
But the dismissal should be without prejudice to refiling.  
See Simmons v. Principi, 17 Vet. App. 104 (2003); 
Canady v. Nicholson, 20 Vet. App. 393, (2006).

The Veteran and his attorney have not made any specific 
allegation or pleading of CUE in those prior RO decisions.  
CUE must be pled with specificity.  See Andre v. West, 14 
Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  

In his September 2007 statement, however, as tantamount to 
this required finding of CUE to vitiate the finality of the 
initial April 1973 decision, the Veteran maintained the RO 
"overlooked" VA medical records when denying his claim for 
a stomach disorder in that decision (and again when denying 
this claim in August 1976).  And he says, if considered, 
these VA records and his service treatment records would have 
shown he was entitled to service connection because they 
established this disorder was the result of his military 
duties.

The Veteran's initial claims in February 1973 were for 
abdominal "gastritis pains", which he said he had 
experienced during service beginning in August 1969, and for 
"strong headaches", which he said were a residual of a head 
injury (being hit in his head by a propeller) during service 
in April 1972.  The RO's April 1973 letter notifying him of 
the initial denial of his claim for a stomach disorder 
(the claimed gastritis pains) indicated the available records 
did not show he had received treatment for abdominal pains 
claimed as gastritis during service, nor was it recorded in 
the report of his examination at the time of his discharge.  
And the RO invited him to submit additional evidence showing 
this claimed condition was incurred in or aggravated by his 
military service and that it still existed, so as to in turn 
warrant the granting of service connection.  His more recent 
September 2007 statement was submitted along with several 
service treatment records disputing this notion that he had 
not experienced any relevant gastritis or stomach pains in 
service.  To the contrary, these records concerning his 
service are replete with mention of these type symptoms 
referable to his stomach, including on various occasions from 
1970 to 1972 and in anticipation of his separation from 
service in 1973.  So in this respect it was CUE for the RO to 
have concluded otherwise in that initial April 1973 decision.  
38 C.F.R. §§ 3.105(a), 3.156(c)



The fact remains, however, that even accepting there was 
repeated mention of relevant complaints and/or diagnosis 
while in service regarding a stomach disorder, including 
indication during the Veteran's military separation 
examination that his stomach troubles (referring to cramps), 
though treated medically, were still present, even had the RO 
granted service connection in that initial decision would not 
be determinative of the resulting initial disability rating 
that should have been assigned.  38 C.F.R. § 3.156(c)(4).  
That is to say, the date of entitlement to an award of 
benefits, i.e., service connection, does not necessarily 
equal the date entitled to a certain rating for the 
disability that formed the basis of the award.  See Meeks v. 
West, 216 F.3d 1363 (Fed. Cir. 2000).  Consequently, that 
decision cannot be said to have, ipso facto, involved CUE in 
not granting service connection for the stomach disorder and, 
more importantly, not also assigning a 30 percent 
initial rating for this disorder.  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc); Luallen v. Brown, 8 Vet. 
App. 92 (1995); Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1992); and Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

And absent this required showing - not only that service 
connection was warranted but also an initial 30 percent 
rating (as opposed to, for example, a lesser 10 percent 
rating), precludes assigning an earlier effective date 
retroactive to that point in time for the eventual grant of 
this higher 30 percent rating.  In Ingram v. Nicholson, 21 
Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. 
App. 28, 35 (2000), it was held that a claim that has not 
been finally adjudicated remains pending for purposes of 
determining the effective date for that disability.  But 
again, here, this would only concern the granting of 
service connection, not the appropriateness of the particular 
disability rating assigned.  The statutes and regulations 
governing effective dates differ greatly based on whether the 
claim for an earlier effective date is predicated on the 
granting of service connection or, as here, the assignment of 
a particular disability rating.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

Further, despite his contentions to the contrary, the RO's 
August 1976 decision only concerned the Veteran's claim for 
headaches, not also for a stomach disorder, because he had 
not refiled this claim to warrant any further consideration 
of it.

It was not until many years later, on June 26, 2002 when the 
Veteran refiled his claim for service connection for a 
stomach condition, and that is the effective date the RO 
assigned in January 2004 when eventually granting service 
connection for this disorder.  See Leonard v. Nicholson, 405 
F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no 
matter how [the Veteran] tries to define 'effective date,' 
the simple fact is that, absent a showing of CUE, he cannot 
receive disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date").  The Court 
similarly held in Sears v. Principi, 16 Vet. App. 244, 248 
(2002) that "[t]he statutory framework simply does not allow 
for the Board to reach back to the date of the original claim 
as a possible effective date for an award of service-
connected benefits that is predicated upon a reopened claim."  
In order for the Veteran to be awarded an effective date 
based on an earlier claim, he has to show CUE in the prior 
denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 
(1995).  And for the reasons and bases already discussed, 
there is only this required showing of CUE in not earlier 
granting service connection in 1973, not also in not earlier 
assigning a 30 percent rating for the service-connected 
stomach disorder.

Once service connection was granted for the stomach disorder 
in January 2004, and a 10 percent rating initially assigned 
for it, the Veteran did not timely appeal for a higher 
initial rating.  Rather, after receiving notification of that 
decision on January 23, 2004, it was not until more than one 
year later - on January 27, 2005, that VA received his 
formal claim for an increased (i.e., higher) rating for this 
stomach disorder.  So that January 2004 decision also is 
final and binding on him based on the evidence then of 
record, including insofar as not assigning a higher initial 
rating for the stomach disorder in that decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.1103.  
And as recently held in Williams v. Peake, 521 F.3d 1348 
(Fed. Cir.2008), a subsequent final adjudication of a claim 
which is identical to a pending claim (such as the Veteran's 
initial claim in 1973) that had not been finally adjudicated 
(for example, because of the RO's failure to consider his 
service treatment records in that earlier 1973 decision) 
terminates the pending status of the earlier claim (so cannot 
get an earlier effective date prior to the last final 
adjudication absent CUE).  The later disposition, denying the 
claim on its merits, also decides that the earlier identical 
claim must fail.  The notice given that the later claim has 
been disallowed informs the Veteran that his claim for 
service connection has failed.  This notice affords him the 
opportunity for appeal to the Board, and if necessary to the 
Veterans Court and Federal Circuit Court, so that he might 
demonstrate that his claim for service connection should have 
been sustained.  In so holding, the Federal Circuit Court 
acknowledged that the Veteran in Williams did not receive 
notice of a prior June 1977 rating decision that had denied 
service connection for a nervous disorder.  The Federal 
Circuit Court held, however, that because the Veteran 
received notice of a subsequent December 1979 rating decision 
that denied service connection for the same disability, the 
earlier claim no longer remained pending and thus entitlement 
to an earlier effective date for service connection was not 
warranted.  Id.

So according to 38 C.F.R. §§ 3.400(o)(1), (o)(2) and 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), unless it 
was factually ascertainable that the Veteran deserved a 
higher 30 percent rating within the one year prior to filing 
that January 27, 2005 formal claim, that is the earliest 
effective date he may receive for this higher rating.  
Concerning this, however, there is a VA treatment record 
dated July 12, 2004, so within the year prior to receiving 
that formal claim for a higher rating for this disability, 
showing a factually ascertainable increase in the severity of 
this disability to the 30-percent level and, therefore, may 
be construed as an informal claim for an increased rating as 
of that earlier date.  38 C.F.R. §§ 3.155(a), 3.157(b).

This July 2004 VA treatment record indicated the Veteran was 
experiencing "an increase in severity of persistent stomach 
pain."  According to the applicable Diagnostic Code 7319, a 
30 percent rating is the maximum assignable schedular rating 
and is warranted for severe diarrhea or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.



During his VA compensation examination the year prior, in May 
2003, the Veteran reported experiencing diarrhea and 
constipation every other day with a stable frequency.  But 
even if suggestive of his possible entitlement to the higher 
30 percent rating under Diagnostic Codes 7399-7319, that May 
2003 VA examination was not within a year of the date of his 
claim in January 2005 (it was about 19 months earlier).  
Therefore, an effective date cannot be granted back to that 
May 2003 examination - especially, again, since he did not 
appeal the RO's subsequent January 2004 decision that 
considered the results of that examination in granting 
service connection and assigning an initial 10 percent 
lesser rating.  

However, reviewing the July 12, 2004 VA treatment record 
(which is within a year prior to the January 2005 claim), the 
Veteran continued to register virtually the same complaints 
with virtually the same frequency, severity and duration.  So 
as an informal claim under section 3.157(b), that marks the 
correct effective date for the eventual granting of the 
higher 30 percent rating for his stomach disorder.


ORDER

An earlier effective date of July 12, 2004, is granted for 
the 30 percent rating for the stomach disorder, subject to 
the applicable statutes and regulations governing the payment 
of VA compensation.




REMAND

The Veteran also claims that a higher initial rating is 
warranted for his tension vascular headaches.  He has not had 
a VA compensation examination assessing the severity of his 
headaches since 2007, so some 3 years ago.  In light of his 
contentions of increased symptomatology and a review of the 
medical evidence of record, the Board finds that a 
contemporaneous examination should be conducted.  When a 
claimant alleges that his service-connected disability 
has worsened since last examined, a new examination may be 
required to evaluate the current degree of impairment.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

When previously denying this claim in January 2008, the Board 
explained that VA assigned the 10 percent initial rating for 
this headache disability by analogy under 38 C.F.R. § 4.130, 
Diagnostic Codes (DCs) 8045-9304.  Under DCs 8045-9304, VA 
assigns a 10 percent rating for purely subjective complaints 
following trauma, such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings higher than 10 
percent for brain disease due to trauma under DC 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a, DC 8045.

The Board further explained that a review of the evidence 
showed the Veteran had a diagnosis of headaches linked to 
head trauma in service (specifically, being hit in his head 
by a propeller).  He had not been diagnosed with migraine 
headaches and did not have a diagnosis of multi-infarct 
dementia, either, associated with brain trauma.



The determination of the appropriate diagnostic code is 
relevant in this instance because of the difference in 
disability evaluations under DC 8100 (for migraines) and DC 
8045 (for brain disease due to trauma).  Under DC 8100, VA 
may assign a 50 percent maximum disability rating for very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  VA assigns a 
30 percent rating with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  On the other hand, the maximum available rating 
under DC 8045 is 10 percent for subjective complaints of 
headaches.  A higher than 10 percent rating will not be 
assigned in the absence of a diagnosis of multi-infarct 
dementia with cerebral arteriosclerosis.

During a February 2005 VA examination, the Veteran complained 
of more frequent and severe headaches from the head injury in 
service.  The examiner noted that the headaches were 
bitemporal with bioccipital extension, which were usually 
relieved by taking aspirin.  The examiner diagnosed headache, 
predominantly tension type.

The Veteran's service-connected disability is not inclusive 
of migraines, as he has not received this diagnosis.  The 
Board also found that the analysis under DC 8045 (for brain 
disease due to trauma), rather than DC 8100 (for migraines), 
was consistent with his initial claim for headaches since he 
essentially had maintained that his headaches were due to 
injuries sustained to his head while in the military (again, 
being hit in his head by a propeller).  Therefore, when 
denying this claim in January 2008, the Board concluded that 
DC 8045, not DC 8100, was for application.  The Board pointed 
out that the Court had held that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case", Butts v. Brown, 5 Vet. App. 532, 
538 (1993), and that one diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  And 
since this had been true since the effective date of the 
Veteran's award, the Board could not "stage" the rating, 
either, because his tension vascular headaches had been, at 
most, 
10-percent disabling for the entire period retroactive to the 
effective date of his award.  See Fenderson, 12 Vet. App. at 
125-26.

The Board then added, parenthetically, that, regardless of 
whether the Veteran's headaches were even arguably due to 
migraine, the evidence did not indicate that the criteria 
were met for a higher rating under Diagnostic Code 8100.  
None of the evidence indicated his headaches were manifested 
by prostrating attacks, which is a requirement for a higher 
rating under that diagnostic code.  And as mentioned in any 
event "migraine" headaches were not clinically indicated.  
The Board therefore concluded that the criteria for a higher 
rating for the headaches were not met, and that the 
preponderance of the evidence was against the appeal to 
establish entitlement to a higher rating for the headaches as 
a residual of head trauma.

In vacating the Board's decision, however, the Court noted 
that where the claimant or the evidence suggests that a 
schedular rating may be inadequate, the Board must also 
specifically adjudicate the issue of whether referral for an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).

So while the Board concluded the Veteran's headache disorder 
did not markedly interfere with his employment - meaning 
above and beyond that contemplated by the 10 percent 
schedular rating assigned for this disability, the Court 
found that the Board had mischaracterized the evidence in not 
giving an accurate depiction of the appellant's statement by 
only noting that he had missed only one to two days of work 
instead of one to two days of work per week.

The Court further noted that, because not yet issued when 
previously deciding this claim in January 2008, the Board did 
not apply the three-step analysis since discussed in Thun v. 
Peake, 22 Vet. App. 111 (2008), in determining whether an 
extra-schedular rating should be assigned.

In Thun, first, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  

If not, the second step is to determine whether the 
claimant's exceptional disability picture exhibits other 
related factors identified in the regulations as 
"governing norms."  See also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).

If the factors of step two are found to exist, the third step 
is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In light of the Court's concerns, this claim should be 
referred for extra-schedular consideration.  The Board is 
precluded from assigning an extra-schedular rating in the 
first instance but, instead, must refer this issue to the 
appropriate authority for this special consideration.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  
Rather, as the Court explained, upon determining the Veteran 
is entitled to this special consideration, the appropriate 
disposition is to refer this matter to the Under Secretary 
for Benefits or the Director of Compensation and Pension 
Service.

Accordingly, this claim is REMANDED for the following 
additional development and consideratioin:

1.  Have the Veteran reexamined to 
reassess the severity of his service-
connected headache disability, including 
especially in terms of whether it is so 
severe as to markedly interfere with his 
employment (meaning above and beyond that 
contemplated by his assigned schedular 
rating) or requires frequent 
hospitalization, etc.  To assist in making 
this important determination, have the 
designated examiner review the claims file 
for the pertinent medical and other 
history.  The examiner must discuss the 
medical rationale of all opinions 
expressed.

The Veteran is hereby advised that, 
failure to report for this scheduled VA 
examination, without good cause, may have 
detrimental consequences to his pending 
claim for a higher initial rating for his 
headache disability.

2.  Thereafter, as the Court has directed, 
refer this claim to the Under Secretary 
for Benefits or the Director of 
Compensation and Pension Service for 
consideration of whether the Veteran is 
entitled to a higher initial rating for 
his headache disability on an extra-
schedular basis under the provisions of 38 
C.F.R. § 3.321(b)(1).  See also Thun v. 
Peake, 22 Vet. App. 111 (2008).

3.  If, after this referral and special 
consideration, a higher initial rating is 
not granted to the Veteran's satisfaction, 
send him and his attorney a supplemental 
statement of the case and give them an 
opportunity to submit additional evidence 
and/or argument in response before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


